Case 0:21-cv-61491-KMW Document 8 Entered on FLSD Docket 09/16/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  ORONDE GADSDEN,

                 Plaintiff,

  v.                                                       Case No.: 0:21-cv-61491-KMW

  CONVERGENT OUTSOURCING, INC.,

                 Defendant.
                                           /

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           Pursuant to Fed. R. Civ. P. 41, plaintiff, Oronde Gadsden, and defendant,

  Convergent Outsourcing, Inc., by and through undersigned counsel, do hereby stipulate

  to the dismissal with prejudice of this entire action. Each party is to bear its own fees and

  costs.

  Date: September 16, 2021

  Respectfully submitted,

  /s/ Thomas J. Patti, III (with               /s/ Michael P. Schuette
  permission)                                  Michael P. Schuette, Esq.
  Jibrael S. Hindi, Esq.                       Florida Bar No. 0106181
  Florida Bar No. 118259                       Dayle M. Van Hoose, Esq.
  Thomas J. Patti, III, Esq.                   Florida Bar No. 0016277
  Florida Bar No. 118377                       SESSIONS, ISRAEL & SHARTLE, LLC
  The Law Offices of Jibrael S. Hindi          3350 Buschwood Park Drive, Suite 195
  110 SE 6th Street, Suite 1744                Tampa, Florida 33618
  Fort Lauderdale, FL 33301                    Telephone: (813) 890-2460
  jibrael@jibraellaw.com                       Facsimile: (877) 334-0661
  tom@jibraellaw.com                           mschuette@sessions.legal
  Counsel for Plaintiff                        dvanhoose@sessions.legal
                                               Counsel for Defendant,
                                               Convergent Outsourcing, Inc.



                                                1
